Which instruction the Court (Cranch, C. J., contrá,) refused to give, and the jury rendered their verdict for the plaintiffs.
The defendant’s counsel moved for a new trial, on the ground of error, in refusing the instruction; but the Court, believing that the justice of the case was with the plaintiffs, refused to grant it.
The counsel for the defendant then applied to the Chief Justice, Marshall, and obtained a writ of error to the Supreme Court, where the judgment was reversed, in 1832. (See 6 Peters, 86.)